Citation Nr: 1431100	
Decision Date: 07/10/14    Archive Date: 07/15/14

DOCKET NO.  06-38 307	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for posttraumatic headaches prior to March 30, 2012.
 
2.  Entitlement to a rating in excess of 30 percent for posttraumatic headaches since March 30, 2012.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse



ATTORNEY FOR THE BOARD

T. Adams, Counsel


INTRODUCTION

The Veteran served on active duty in the military from September 1954 to October 1957.

This matter is on appeal from a May 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California, which granted the Veteran's claim for service connection for posttraumatic headaches and assigned an initial 10 percent rating, retroactively effective from August 22, 2005. 

In May 2010, the Veteran and his spouse testified during a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  At that hearing, he submitted additional evidence with a waiver of RO adjudication.

In April 2012, the Board denied the Veteran's claim for an initial rating in excess of 10 percent for posttraumatic headaches.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  Then, pursuant to a Joint Motion for Remand (JMR), the Court vacated the Board's decision in April 2013, and remanded the case for readjudication.

By a rating action dated in July 2013, the 10 percent rating assigned for the Veteran's migraine headaches was increased to 30 percent, effective from March 30, 2012.  The Veteran continued his appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).  The issue on appeal has been recharacterized to reflect this change.

Pursuant to a settlement agreement in the case of National Org. of Veterans' Advocates, Inc. v. Secretary of Veterans Affairs, 725 F. 3d 1312 (Fed. Cir. 2013), the Board's May 2012 decision was identified as having been potentially affected by an invalidated rule relating to the duties of the VLJ that conducted the May 2010 hearing.  In order to remedy any such potential error, the Board sent the Veteran a letter notifying him of an opportunity to receive a new hearing from the Board.  Subsequently, the Veteran declined the opportunity to appear at a new hearing and requested that the Board proceed with the appeal.  This decision satisfies that request. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Prior to March 30, 2012, the Veteran's posttraumatic tension headaches have been mild in severity and have not resulted in characteristic prostrating attacks occurring once a month over the last several months.

2.  From March 30, 2012, to the present, the Veteran's posttraumatic tension headaches did not result in very frequent, completely prostrating and prolonged attacks capable of producing severe economic inadaptability.


CONCLUSIONS OF LAW

1.  Prior to March 30, 2012, the criteria for an initial disability in excess of 10 percent for posttraumatic stress headaches are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.7, 4.124a, Diagnostic Codes (DCs) 8199-8100 (2013).

2.  From March 30, 2012, to the present, the criteria for a disability rating in excess of 30 percent for posttraumatic tension headaches have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.7, 4.124a, DCs 8199-8100 (2013).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.  This appeal arises from disagreement with the initial evaluation following the grant of service connection for posttraumatic headaches.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Regardless, the RO provided notice as to how VA assigns disability ratings in a letter sent to the Veteran in March 2012.

Prior to the initial denial of the present claim, the RO advised the Veteran of what the evidence must show to establish entitlement to service connection on a direct basis in a notice letter sent in December 2005, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  Moreover, in a March 2012 letter the RO explained how VA determines the disability rating and effective date of a disability once service connection has been established, which satisfied Dingess notice requirements.  No further development is required regarding the duty to notify.

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the claims.  Pertinent medical evidence associated with the claims files consists of service and VA treatment records, including those obtained pursuant to the Board's October 2010 Remand.  Also of record and considered in connection with the appeal are various statements submitted by the Veteran and his representative, on his behalf.  No outstanding evidence has been identified that has not otherwise been obtained.

Specific VA medical examinations and opinions pertinent to the issue on appeal were obtained in April 2006, December 2010, and April 2013 to assess and reassess the severity of his posttraumatic headaches.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21Vet. App. 303, 312 (2007).  The Board finds the above VA examination reports to be thorough and adequate upon which to base a decision with regard to the Veteran's claim.  The VA examiners personally interviewed and examined the Veteran, including eliciting a history from the Veteran, and provided the information necessary to evaluate the Veteran's disability under the applicable rating criteria.  See 38 C.F.R. § 3.327(a) (2013); Caffrey v. Brown, 6 Vet. App. 377 (1994).  Therefore, the available records and medical evidence have been obtained in order to make an adequate determination as to this claim.

Based on the foregoing action, the Board finds that VA substantially complied with the Board's remand directives in further developing the Veteran's claim.  Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141 (1999).  

The Board notes that the Veteran's last neurological examination is over one (1) year old.  The mere passage of time since that examination is not reason enough, alone, to require reexamination.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007).  Here, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's headaches since the April 2013 VA examination.  The Veteran has not argued the contrary.

The Veteran was afforded a hearing before the undersigned Veterans Law Judge in May 2010 in which he presented oral argument in support of his claim.  The Veteran and his spouse testified.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2013) requires that the veterans law judge who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  The Board finds that both duties were met during the hearing.  It was clear during the hearing that the Veteran had a full understanding of the issue on appeal.  The undersigned Veteran's Law Judge solicited the Veteran to testify on the nature, frequency and severity of his service-connected headaches disability.  Hearing Transcript (T.) at 4-9.  The hearing discussion did not reveal any evidence that might be available that had not been submitted.

For the above reasons, the Board finds that, consistent with Bryant, VA has complied with the duties set forth in 38 C.F.R. § 3.103 (c) (2) and that the Board can adjudicate the claim based on the current record. It must be noted that neither the Veteran nor his representative have asserted that VA failed to comply with the provisions of 38 C.F.R. § 3.103(c) (2) nor identified any prejudice in the conduct of the Board hearing.

Under these circumstances, the Board finds that VA has complied with all duties to notify and assist required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.

II.  Increased Rating Claim

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2013).  In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  See Schafrath v. Derwinski, 1 Vet. App. 589, 594 (2002).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  In cases in which a reasonable doubt arises as to the appropriate degree of disability to be assigned, such doubt shall be resolved in favor of the Veteran.  See 38 C.F.R. § 4.3 (2013). 

VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim, a practice known as a "staged rating."  See Fenderson v. West, 12 Vet. App. 119 (1999).  In this case, the evidence of record does not establish additional, distinct time periods in which the issue on appeal resulted in symptoms that would warrant staged ratings.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2013).

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the diagnosis, and demonstrated symptomatology.  Any change in a diagnostic code by a VA adjudicator must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

Although all the evidence has been reviewed, only the most relevant and salient evidence is discussed below.  See Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (holding that the Board must review the entire record but does not have to discuss each piece of evidence).

Historically, in a May 2006 decision, the RO granted the Veteran's claim for service connection and assigned an initial rating of 10 percent, effective from August 22, 2005 (date of service connection claim) for Veteran's service-connected posttraumatic headaches, analogously assigned under 38 C.F.R. § 4.124a, Diagnostic Code 8199-8100, for migraine headaches.  The Board denied a rating in excess of 10 percent for the Veteran's service-connected posttraumatic headaches in an April 2012 decision.  While the matter was pending appeal at the Court, the Veteran filed a "new" claim for an increased rating on March 30, 2013.  A July 2013 rating decision subsequently increased the rating from 10 percent to 30 percent, effective from March 30, 2012, one year from the date of receipt of the increased rating claim.  However, as the Board's April 2012 decision has since been vacated, the action taken by the RO in its July 2013 decision created a staged rating appeal.  

DC 8100 provides that a 10 percent rating is warranted for migraine headaches with characteristic prostrating attacks averaging one in 2 months over the last several months. A higher 30 percent rating is warranted for migraine headaches with characteristic prostrating attacks occurring on average once a month over the last several months. The maximum 50 percent rating is warranted for migraine headaches with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  38 C.F.R. § 4.124a, DC 8100.
The rating criteria do not define "prostrating;" nor has the Court.  Cf. Fenderson v. West, 12 Vet. App. 119 (1999) (in which the Court quotes Diagnostic Code 8100 verbatim but does not specifically address the matter of what is a prostrating attack.). By way of reference, the Board notes that according to MERRIAM WEBSTER'S COLLEGIATE DICTIONARY 999 (11th Ed. 2007), "prostration" is defined as "complete physical or mental exhaustion."  A very similar definition is found in DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1554 (31st Ed. 2007), in which "prostration" is defined as "extreme exhaustion or powerlessness."

Prior to March 30, 2012

In the March 2013 Joint Motion for Remand, the parties found that the Board erred in failing to adequately consider and explain why it determined that the April 2006 and December 2010 VA neurological examinations were more probative then the January 2009 and June 2010 VA psychiatric treatment.  The parties observed that both notes indicated that the Veteran had daily headaches which could be incapacitating, which was felt to be at odds with the VA examiners' opinions that the headaches were not prostrating.  The parties also agreed that the Board should consider, in the first instance, the Veteran's spouse's lay statements regarding the frequency and severity of his headaches.  Further, the parties found that the Board failed to adequately consider and explain why it determined that the Veteran's statements about the severity of his headaches were not credible.  Finally, the Board was directed to consider and adequately explain whether referral for extraschedular evaluation was warranted.  

The most pertinent post-service evidence of record comes from the Veteran's VA examinations. 

The Veteran reported to the April 2006 VA neurological examiner that he had a history of headaches dating back to 1956-1957.  At the time of the examination, he complained of daily headaches lasting one to six hours; he took over-the-counter (OTC) medications like Aspirin and Tylenol.  He said he usually continues to function.  Importantly, he did report that he would rest from his headache by sitting or lying down (i.e., prostrating headache) "if he has a chance," but "generally, headaches do not make him prostrated."  The examiner diagnosed posttraumatic headaches, and opined it was due to a head injury sustained during service in 1955.

At an April 2006 VA scars examination, the Veteran complained of headaches 75 percent of the time and reported that they "can be prostrating."  He did not report on the frequency of such prostrating attacks.  The examiner diagnosed a history of chronic headaches. 

A VA treating psychiatrist, in a treatment note dated on January 22, 2009, remarked that the Veteran has daily headaches and they "can be incapacitating.  They can impair his function to such a degree that he has been making adjustments at work and plans to cancel a trip to Hawaii with his wife."  This same VA psychiatrist, in a letter dated in June 2010, referred to the latter treatment note in affirming that he has daily, incapacitating headaches.  This physician did not note whether and how many of these "incapacitating" headaches were also "prostrating" in nature.

At his May 2010 personal hearing, the Veteran described his headaches as "so severe," making him "curl up on the floor at times, frequently."  T. at 4.  He described they occur up to several times a day, so he daily medicated with Ibuprofen.  Further, although he works at his self-owned air filtration service business, he asserted he misses work 8 to 12 days per month due to the severity of his headaches.  T. at 5.

In a statement submitted at the May 2010 hearing, the Veteran's spouse cited to journal entries that she kept regarding the severity of the Veteran's headaches and their impact on his family and activities of daily living.  She stated that he was unpleasant to be around, yelled, and missed work due to his headaches.  He was unable to attend a cousin's wedding and cancelled a planned vacation at the last minute due to his inability to travel.  He was also unable to spend time with his grandkids because he was unable to tolerate the level of noise they generated.  His spouse also stated that at one point she told him that she wanted a divorce due to his negative attitude which he blamed on severe headaches.

The Veteran reported to the December 2010 VA neurological examination that he had headaches with sharp pains, lasting three to four hours in duration.  He denied nausea or vomiting, photophobia, and phonophobia.  Importantly, he reported that his headaches are not prostrating.  He also indicated "only once every two months" he needed to miss work and lie down at home or in the office.  He also stated he medicated with aspirin and a prescribed anti-depressant.  He continued to work at his filter equipment business. 

The December 2010 VA examiner diagnosed muscle tension headaches, posttraumatic in nature; and also noted an essentially normal neurological examination, on review of a CT brain scan.  The examiner concluded by finding that the Veteran's headaches are "mostly mild, responding to aspirin and he attends his own business for sales of the filter equipment and hardly ever gets prostrated except perhaps once every two months."  The examiner added that he does not have migraine headaches and he does not need any headache medicine stronger than aspirin, along with his anti-depressant medication. 

VA treatment records include a March 2011 telephone care nurse report which states that the Veteran reported that Ibuprofen cleared up his headache and reported that the prescribed Sumatrypten did not provide any relief. 

In addressing the matters raised by the parties to the Joint Motion, with regard to the probative value of the April 2006 and December 2010 VA neurological examinations versus the probative value of the January 2009 and June 2010 VA psychiatric treatment reports, greater weight may be placed on one physician's opinion over another depending on factors such as the extent to which they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  The thoroughness and detail of a medical opinion are also among the factors for assessing the probative value of the opinion.  Prejean v. West, 13 Vet. App. 444, 448-9 (2000). The professional credentials and experience of opinion providers may also be properly considered in assigning probative value.  Sklar v. Brown, 5 Vet. App. 140, 146 (1993).

There is conflicting evidence in this case with regard to the nature and severity of the Veteran's headache disorder during this first period.  However, upon review of that evidence, finds that the April 2006 and December 2010 VA examiners' opinions are the most probative and persuasive.  Both examinations were conducted by neurologists, who based their opinions upon a complete review of the Veteran's claims file to include the clinical records and the January 2009 and December 2010 VA psychiatrist's opinions.  There is no evidence that the psychiatrist's opinion was based on the same level of review.  The Board recognizes that a review of the claims file is not necessary to formulate an adequate medical opinion.  However, it is equally important to note that the probative value of a medical opinion comes from when it is factually accurate, fully articulated, and sound reasoning for the conclusion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  No such findings were made by the psychiatrist in either of his notations.  Indeed, the psychiatrist even failed to state whether and how many of the Veteran's "incapacitating" headaches were also "prostrating" in nature.  These medical opinions were also unaccompanied by any neurological examination of the Veteran and are unsupported by any neurologic findings.  Further, to the extent that the opinions were based on the Veteran's statements regarding the nature and severity of his headaches, the Board finds that the Veteran's assertions of symptomatology are not credible.  Accordingly, these opinions have only limited probative value.

On the other hand, the December 2010 neurological opinions were authored by neurologists, who by training have greater clinical knowledge in neurological disorders such as headaches.  The opinions were also supported by objective findings based on a neurological examination of the Veteran, including the December 2010 CT brain scan which was normal.  Notably, both VA neurological examiners found the Veteran's headaches are not generally characterized by prostrating attacks.  Such was based, in part, upon the reports the Veteran made during those examinations as well as the lack of complaints/treatment for the headaches, with the exception of the two psychiatric notes.  Indeed, the December 2010 VA examiner provided a clear independent finding that his headaches are mild and cause prostrating attacks no more than every two months.

The Board emphasizes that it is not obligated to accept the Veteran's assertions of symptomatology as fact if they are found to not be credible.  Full consideration has therefore been given to finding made by the parties, in the Joint Remand, that "the statements made by Appellant in previous examinations do not appear to contradict Appellant's testimony."  See, Joint Motion at 3.  The Board respectfully disagrees.  

As regards the April 2006 VA neurological and scars examinations, statements made during the neurological examination directly contradict those made during the scars examination.  On neurological examination, while the Veteran reported daily headaches lasting 1-6 hours, he stated that he continued to function and, if able, he rested by sitting or lying.  He stated that generally headaches did not make him prostrated.  However, on scars examination he reported headaches 75 percent of the time that could be prostrating.  

In May 2010, the Veteran testified that headaches as "so severe," making him "curl up on the floor at times, frequently and that he missed work 8-12 days each month due to his headaches.  He also stated that he experienced severe, debilitating headaches that caused him to frequently miss work.  Yet, on December 2010 VA neurological examination, while he complained of headaches with sharp pain, lasting three to four hours in duration, he reported that his headaches were not prostrating.  He also reported missing work "only once every two months."  Reporting neurologic symptomatology, to specifically include prostrating headaches at the time of the VA neurological examinations, would have been in his best interest if such had really occurred.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).  The fact that the Veteran reported one set of symptoms on examination and another when testifying in support of his claim for benefits weighs heavily against his claim.  See Pond v. West, 12 Vet. App. 341 (1999) (although Board must take into consideration the Veteran's statements, it may consider whether self-interest may be a factor in making such statements).  The Veteran's assertions of severe headache symptoms are thereby found to lack credibility as well as probative weight.  See. Caluza, supra. ("In the case of oral testimony, a hearing officer may properly consider the demeanor of the witness, the facial plausibility of the testimony, and the consistency of the witness' testimony with other testimony and affidavits submitted on behalf of the [V]eteran.").  

With regard to consideration of statements of the Veteran's spouse regarding the frequency and severity of his headaches, the Board finds her statements are inconsistent with the clinical evidence of record which shows that the Veteran has tension headaches with characteristic prostrating attacks averaging one in 2 months.  See, Caluza v. Brown, 7 Vet. App. 498, 511 (1995).  Her statements are afforded little probative value.

Having reviewed the foregoing, the Board finds that a disability rating in excess of 10 percent is not warranted for the service-connected posttraumatic headaches prior to March 30, 2012.  Overall, he Veteran has tension headaches with characteristic prostrating attacks averaging one in 2 months over the last several months, which is already appropriately compensated by his current 10 percent rating assignment.  Although he appeared to have frequent tension headaches, there is no competent medical or lay evidence of record which indicates they are more than mild in nature.  The December 2010 VA examination included a CT brain scan which was normal.  Essentially, there is no evidence of record that the Veteran had a frequency of prostrating attacks approaching a monthly basis, as would be required for a higher 30 percent.  The totality of evidence does not support the assignment of a disability rating in excess of 30 percent for the Veteran's posttraumatic headaches prior to March 30, 2012.

From May 30, 2012

As previously stated, the Veteran's service-connected posttraumatic headaches have been rated as 30 percent disabling for the period from March 30, 2012.

VA treatment records include a May 2012 neurology consult report which shows that imaging revealed a small meningioma.  The Veteran reported headaches that seemed to wake him out of sleep and were present in the morning.  They were not associated with nausea, vomiting or visual symptoms, any aura, or focal weakness.  He got relief by sitting in a dark room.  He complained of significant headaches that lasted all morning.

On VA headaches Disability Benefits Questionnaire examination in April 2013, the Veteran complained of constant, pulsating or throbbing head pain on both sides of his head that randomly became worse.  He complained of prostrating attacks more than once per month and of very frequent and prostrating prolonged attacks.  Headaches caused difficulty concentrating at work.  However, the examiner opined that based on his service-connected headaches the Veteran is employable in physical and sedentary activities of employment without restrictions.

From March 30, 2012, to the present, the Board finds that the Veteran's posttraumatic headaches are properly rated as 30 percent disabling.  There is no indication from the medical records that his headaches have resulted in severe economic inadaptability, an essential element for a higher 50 percent rating under DC 8100.  In fact, in April 2013 the VA examiner opined that the Veteran was employable in physical and sedentary activities of employment without restrictions due to his posttraumatic headaches which is evidence against the notion that he has severe economic inadaptability.  Accordingly, a disability rating in excess of 30 percent is not warranted for the Veteran's posttraumatic headaches from March 30, 2012, to the present.

The Board has also not overlooked statements from the Veteran and his spouse in support of his claim.  In this regard, the Veteran and his spouse are competent to report on factual matters of which they have first-hand knowledge, e.g. experiencing headache pain and the inability to travel and attend events due to headaches.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, while the Board may consider the subjective statements of the Veteran and his spouse regarding the severity of the disability, the Board notes that with respect to the Rating Schedule, the criteria set forth therein generally require medical expertise which neither the Veteran or his spouse have been shown to have.  See King v. Shinseki, 700 F.3d 1339, 1344 (Fed. Cir. 2012).  Furthermore, the Board finds the objective medical findings and opinions provided by the expert of record should be accorded the greater probative weight.  See Guerrieri v. Brown, 4 Vet. App. 467, 473 (1993) ("the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches . . . . As is true with any piece of evidence, the credibility and weight to be attached to these opinions [are] within the province of the [Board as] adjudicators.").

The above determination is based upon consideration of applicable rating provisions.  It should also be noted that there is no showing that the Veteran's disability has reflected so exceptional or unusual a disability picture as to warrant the assignment of any higher evaluations on an extra-schedular basis.  See 38 C.F.R. § 3.321(b) (1).  Given that the applicable schedular rating criteria are adequate, the Board need not consider whether the Veteran's headache disability picture includes such exceptional factors as periods of hospitalization and interference with employment.  Nonetheless, while the Veteran has reportedly had to cancel family vacations and events, his symptoms have not required hospitalization for treatment and are managed by OTC medications and rest.  The Board acknowledges that the Veteran's headaches produce some level of occupational impairment, but the fact remains that he continues to work at and operate his own business.  Referral for consideration of the assignment of a disability rating on an extraschedular basis is not warranted.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).  Further, by a July 2013 rating decision the Veteran has been awarded a TDIU due to his service-connected psychiatric disorder and posttraumatic headaches further indicating that he has been adequately rated under the regular schedular standards.  38 C.F.R. § 4.16(a).  As the rating schedule is adequate to evaluate the disability, referral for extra-schedular consideration is not in order.

In light of the foregoing, the Veteran's claim for entitlement to a rating in excess 10 percent for posttraumatic tension headaches prior to March 30, 2012, and in excess of 30 percent since March 30, 2012, must be denied.  The Board has considered staged ratings, under Hart v. Mansfield, 21 Vet. App. 505 (2007), but concludes that they are not warranted.  Since the preponderance of the evidence is against this claim, the benefit of the doubt doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

A rating in excess of 10 percent for posttraumatic headaches prior to March 30, 2012, is denied.

A rating in excess of 30 percent for posttraumatic headaches since March 30, 2012, is denied.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


